Citation Nr: 1456834	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-39 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1965 to January 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Columbia, South Carolina, which denied service connection for PTSD.  This case was previously before the Board in May 2013, where the Board made a formal finding that the Veteran's alleged stressor, that while in service he unloaded the bodies of deceased U.S. service members killed in Vietnam, was consistent with the places, types, and circumstances of his in-service duties as a Freight Traffic Specialist stationed at Travis Air Force Base from August 1968 to January 1969, and was corroborated by an August 2009 lay statement from one of his co-workers during service.  The Board then remanded the issue of service connection for an acquired psychiatric disability, to include PTSD, for a VA mental health examination.  As the instant decision grants service connection for PTSD, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal for service connection for an acquired psychiatric disability, to include PTSD, in an October 2014 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  VA subsequently received a notice of disagreement (NOD) to the denial in October 2014.  As such, the issue of entitlement to a TDIU is now before the Board.

VA has received additional medical documentation since the issuance of the last supplemental statement of the case (SSOC).  While this evidence does make reference to the Veteran's mental health, as the instant decision grants service connection for PTSD and remands the issue of entitlement to a TDIU, a waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  While in service the Veteran unloaded the bodies of deceased United States service members killed in Vietnam.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder of PTSD have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a psychiatric disorder of PTSD.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In this case, the Veteran has advanced that he developed PTSD as a result of stressful traumatic experiences in service, which included unloading the bodies of United States service members killed in Vietnam as part of his duties as a Freight Traffic Specialist while stationed at Travis Air Force Base.  

After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD.  The evidence tending to show that the Veteran does not have a current PTSD diagnosis includes the report of a June 2013 VA mental health examination in which the VA examiner did not diagnose the Veteran with any current mental health disability.  The VA examiner specifically noted that the Veteran did not meet the full criteria for a PTSD diagnosis; however, the VA examiner did acknowledge that the Veteran had been treated for PTSD and depression in the past.  The VA examiner did not reconcile the current findings of no psychiatric disorder with the Veteran's past treatment for PTSD. 

Evidence tending to show that the Veteran has a currently diagnosed psychiatric disorder of PTSD includes a July 2013 VA medical center (VAMC) behavioral health note.  Upon examination the Veteran was diagnosed with PTSD.  The VA psychologist who completed the examination specifically noted that all criteria were met for a diagnosis of PTSD.  Subsequent VA treatment records reflect that after the July 2013 examination the Veteran participated in a PTSD Treatment Orientation Group.  Further, a May 2011 letter from doctors with the Veterans Health Administration advanced that the Veteran was diagnosed with, and was being treated for, PTSD.  

An earlier December 2007 VA mental health treatment note also reflects that after undergoing a mental health assessment the Veteran was diagnosed with PTSD and depressive disorder, not otherwise specified.  A subsequent March 2008 VA mental health medication management note continued the diagnosis of PTSD and a depressive disorder.  As the evidence is at least in relative equipoise, the Board finds that the Veteran has a current diagnosis of PTSD.

The Board also finds that the Veteran has an in-service stressor corroborated by credible supporting evidence.  As discussed above, in its May 2013 Remand, the Board made a formal finding that the Veteran's alleged stressor, that he unloaded the bodies of deceased United States service members killed in Vietnam during service, was consistent with the places, types, and circumstances of his in-service duties as a Freight Traffic Specialist stationed at Travis Air Force Base from August 1968 to January 1969.  The Board also noted that the Veteran had submitted lay correspondence dated August 2009 from a civilian employee who had worked with the Veteran at Travis Air Force Base.  The employee stated that both he and the Veteran were responsible for loading and unloading the remains of military personnel killed in the Vietnam Conflict.  The Veteran's in-service stressor is confirmed.

Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD.  The report from the June 2013 VA PTSD examination reflects that the VA examiner found the Veteran's claimed stressor was adequate to support a PTSD diagnosis.

Finally, the Board finds the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the claimed stressor.  As noted above, the VA examiner at the June 2013 VA PTSD examination found that the Veteran did not have a current diagnosis of PTSD, or any other mental disorder.  As such, while the VA examiner did find that the in-service stressor was adequate to support a diagnosis of PTSD, she did not render an opinion as to whether the stressor contributed to a PTSD diagnosis.

In July 2013, the Veteran received a mental health assessment from Dorn Veterans' Hospital.  No potential stressor was identified other than the Veteran's in-service stressor relating to his handling of deceased service members.  The examination report reflects that the Veteran was screened for PTSD, depression, and anxiety, and that at the conclusion of the examination he was diagnosed with PTSD.  No other mental disability was mentioned under Axis I.  Further, the VA examiner ruled out a pain disorder.  While the VA psychologist did not specifically state that the Veteran's in-service stressor contributed to the diagnoses of PTSD, the Board finds that, when considering the medical record as a whole, such a conclusion can be inferred.  The VAMC examination was rather in-depth, as can be seen by the fact the VA examiner screened the Veteran for PTSD, depression, anxiety, and a pain disorder.  Had any other stressors and/or mental disorders been the cause of the Veteran's PTSD symptoms and subsequent diagnosis, the Board finds that such stressors/causes would have been noted in the VA medical record.

The Board further notes that, while not as in depth as the July 2013 examination, the December 2007 VA mental health treatment note and the March 2008 mental health medication management note, both of which diagnosed PTSD, only considered the stressor of handling service member remains in service.  For the above reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the PTSD is related to the in-service stressor.

The Veteran has a current diagnosis of PTSD, a corroborated in-service stressor sufficient to support a diagnosis of PTSD, and the medical evidence of record is at least in equipoise on the question of whether the Veteran's PTSD symptoms are 

related to the in-service stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a psychiatric disorder of PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder of PTSD is granted.


REMAND

An October 2014 rating decision of the RO, in pertinent part, denied a TDIU.  Subsequently, in October 2014, the Veteran submitted a timely NOD to the October 2014 rating decision as to TDIU denial.  A statement of the case (SOC) has not yet been issued to the Veteran.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

Issue a SOC which addresses the issue of entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


